UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K REPORT OF FOREIGN PRIVATE ISSUER Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 Dated:February 12, 2015 Commission File Number: 001-13184 TECK RESOURCES LIMITED (Exact name of registrant as specified in its charter) Suite 3300 – 550 Burrard Street, Vancouver, British ColumbiaV6C 0B3 (Address of principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F. Form 20-F Form 40-F X Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1): Note: Regulation S-T Rule 101(b)(1) only permits the submission in paper of a Form 6-K if submitted solely to provide an attached annual report to security holders. Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7): Note: Regulation S-T Rule 101(b)(7) only permits the submission in paper of a Form 6-K if submitted to furnish a report or other document that the registrant foreign private issuer must furnish and make public under the laws of the jurisdiction in which the registrant is incorporated, domiciled or legally organized (the registrant's "home country"), or under the rules of the home country exchange on which the registrant's securities are traded, as long as the report or other document is not a press release, is not required to be and has not been distributed to the registrant's security holders, and, if discussing a material event, has already been the subject of a Form 6-K submission or other Commission filing on EDGAR. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Teck Resources Limited (Registrant) Date:February 12, 2015 By: /s/Karen L. Dunfee Karen L. Dunfee Corporate Secretary For Immediate Release 15-4-TR Date: February 12, 2015 TECK REPORTS UNAUDITED FOURTH QUARTER RESULTS FOR 2014 Vancouver, BC – Teck Resources Limited (TSX: TCK.A and TCK.B, NYSE: TCK) (“Teck”) reported annual adjusted profit attributable to shareholders of $452 million, or $0.78 per share, compared with $1.0 billion or $1.74 per share in 2013. Fourth quarter adjusted profit attributable to shareholders was $116 million, or $0.20 per share, compared with $227 million, or $0.40 per share, in the fourth quarter of 2013. “Although 2014 was a challenging year with significantly lower prices for some of our key products, our operations performed well, setting various production records and generating positive cash flows at all sites,” said Don Lindsay, President and CEO. “We continued to focus on conserving cash and maintaining a strong financial position.” Highlights and Significant Items — Gross profit before depreciation and amortization in 2014 was $2.9 billion compared with $3.7 billion in 2013. Gross profit before depreciation and amortization was $757 million in the fourth quarter compared with $875 million in the fourth quarter of 2013. — Cash flow from operations, before working capital changes, was $2.0 billion in 2014 compared with $2.6 billion last year. Cash flow from operations, before working capital changes, was $522 million in the fourth quarter compared with $636 million a year ago. — Profit attributable to shareholders was $362 million in 2014 compared with $961 million in 2013. Profit attributable to shareholders was $129 million in the fourth quarter of 2014 compared with $232 million in the same period last year. — We closed the year with a cash balance of $2.0 billion and in January paid a $0.45 per share dividend, which totaled $259 million. On an annualized basis our dividend was $0.90 per share. — Our liquidity remains strong with a cash balance of $1.7 billion at February 11, 2015 and US$3.0 billion available under our revolving credit facility which matures in 2019. — If we meet our full year guidance for production, costs and capital expenditures, assuming current commodity prices and exchange rates and no unusual transactions or events, we should complete 2015 with over $1 billion in cash without any material change in our overall U.S. dollar debt level. All dollar amounts expressed in this news release are in Canadian dollars unless otherwise noted. Reference: Greg Waller, VP Investor Relations & Strategic Analysis Marcia Smith, SVP Sustainability and External Affairs Additional corporate information is available at www.teck.com — Our cost reduction program continues to exceed our initial goals with approximately $640 million of annualized reductions realized to date. This contributed to reduced unit costs at 10 of our 13 operations and all of our operations generating positive cash flows for the year. — Operating highlights in 2014, included: o record annual coal production of 26.7 million tonnes, o record annual zinc production of 596,000 tonnes at our Red Dog mine, o record throughput of approximately 138,000 tonnes per day at Antamina, and o we exceeded our initial business unit production guidance for the year, except for refined metal at our Trail Operations. — We have reached agreements with our customers to sell 6.2 million tonnes of coal in the first quarter of 2015 based on US$117 per tonne for the highest quality product and we expect total sales in the first quarter, including spot sales, to be at or above 6.5 million tonnes. — We remain committed to advancing long-life growth projects, such as the Fort Hills oil sands project. The partners are focused on capital discipline and are working with our contractors to take advantage of the current economic environment. All critical milestones set for 2014 have been achieved on the Fort Hills oil sands project. Detailed engineering activities were approximately 65% complete by the end of the fourth quarter. — The restart of the Pend Oreille zinc mine was completed in the fourth quarter on time and under budget. The first shipment of zinc and lead in concentrate to our Trail Operations was made in mid-December, and we expect to reach full production of 44,000 tonnes per year in the second quarter of 2015. — On January 21, 2015, we were recognized as one of the Global 100 Most Sustainable Corporations for 2014 by media and investment research company, Corporate Knights for the third consecutive year. We were the top-ranked mining company and the second-ranked Canadian company on this year’s list. In addition to these items, the recent drop in oil prices and the strengthening of the U.S. dollar are expected to have a significant positive effect on our operating costs over the near term if they persist. Each CAD$0.01 change in the exchange rate affects our EBITDA by approximately $52 million, which is lower than our previous estimates due mainly to the effect of lower commodity prices, and each US$1 per barrel reduction in the oil price reduces operating costs by approximately $5 million, in each case on an annualized basis. 2Teck Resources Limited 2014Fourth Quarter News Release This news release is dated as at February 12, 2015. Unless the context otherwise dictates, a reference to “Teck,” “the company,” “us,” “we,” or “our” refers to Teck and its subsidiaries. Additional information, including our annual information form and management’s discussion and analysis for the year ended December 31, 2013, is available on SEDAR at www.sedar.com. This document contains forward-looking statements. Please refer to the cautionary language under the heading “CAUTIONARY STATEMENT ON FORWARD-LOOKING INFORMATION” below. Overview While demand from our customers remains robust, our profits and cash flows continue to be negatively affected by lower copper and steelmaking coal prices. In U.S. dollar terms, annual coal and copper prices in 2014 were down 23% and 6%, respectively, compared to 2013, and 23% and 7% on a quarterly basis compared with last year. Sales volumes of coal and copper were also lower in 2014 than in 2013, which, combined with lower prices, reduced gross profit for both of these business units. Gross profit from our zinc business unit increased by approximately 50% compared with 2013, due mainly to a 13% increase in zinc price and record production from our Red Dog mine as a result of increased mill throughput from softer ore. Commodity markets continued to be volatile and prices for some of our products have been negatively affected. Prices for steelmaking coal have been range-bound since April 2014 at low pricing levels which we believe are unsustainable in the longer term. While demand is strong for steelmaking coal, the market is oversupplied, primarily due to increased production from Australia. Copper prices during the fourth quarter remained relatively steady until weakening towards the end of year with average prices declining by 5% compared with the previous quarter. Following year end, copper prices declined by a further 15% in U.S. dollar terms and are now at five-year lows. Zinc prices continue to trade near 2014 averages as the outlook for improving zinc market fundamentals has provided price support. Partly offsetting the commodity price declines is a stronger U.S. dollar, which typically has an inverse relationship to changes in commodity prices. The stronger U.S. dollar has a significant positive benefit on our business, as sales of our products are denominated in U.S. dollars while a significant portion of our expenses are incurred in local currencies, particularly the Canadian dollar. At current commodity prices, each one cent change in the U.S./Canadian dollar exchange rate has a $52 million effect on our EBITDA. The significant decline in oil prices that began in 2014 is also expected to have a significant effect on our operating costs if current prices persist. Our mining operations use a significant amount of diesel fuel and certain transportation costs are contractually linked to diesel prices. At current exchange rates, each US$1 change in the price of a barrel of oil has an approximate $5 million effect on our operating costs. In addition, with the lower oil price, we see substantial reductions in drilling activities and reduction in capital spending by other companies in the oil and gas industry. We believe that this will reduce budget and schedule pressure on the Fort Hills oil sands project, as there will be less competition for skilled labour and contract services. Our cost reduction program, which began in the second half of 2012, has exceeded our initial goals with $640 million of annualized reductions realized to date. During 2014, 10 of our 13 operations have reduced unit costs compared to a year ago, while increasing throughput at 3Teck Resources Limited 2014Fourth Quarter News Release most operations. While we have achieved significant efficiencies through this program, there are offsetting factors such as the strengthening U.S. dollar, lower grades, increased waste haul distances, volatile fuel prices and contractual labour rate increases which can offset these cost control measures. Some of these cost pressures will become more significant as mining progresses at each of our sites. Given the current economic environment, in 2015 we will continue to focus our efforts on our cost reduction program and reduce our capital spending as much as possible. Our primary development project is the Fort Hills oil sands project. The construction phase of Fort Hills will require a substantial investment of capital through 2017, but is expected to provide significant cash flows, diversify our commodity mix and provide a long-life asset located in a stable jurisdiction. Fort Hills remains on budget and on schedule. We expect that the restart of our Pend Oreille zinc mine during December 2014 will benefit from improving zinc market fundamentals and will provide additional benefits to our Trail Operations. 4Teck Resources Limited 2014Fourth Quarter News Release Profit and Adjusted Profit(1) Profit attributable to shareholders was $129 million, or $0.23 per share, in the fourth quarter compared with $232 million or $0.40 per share in the same period last year. Included in profit attributable to shareholders was a total of $27 million of positive non-cash tax benefits related to tax reforms in Peru and Chile. Adjusted profit attributable to shareholders, before items identified in the table below, was $116 million, or $0.20 per share, in the fourth quarter compared with $227 million or $0.40 per share in the same period last year. The decline in profit was primarily due to significantly lower coal prices and a decline in copper sales volumes and prices. We incurred negative after-tax price adjustments of $43 million in the fourth quarter primarily due to a decline in copper prices at year end compared with $6 million of positive adjustments in the same period a year ago. These items were partially offset by higher zinc prices, increased zinc and lead sales volumes reflecting record annual production from Red Dog, and the positive effect of the stronger U.S. dollar. Profit and Adjusted Profit Three months ended December 31, Year ended December 31, ($ in millions) Profit attributable to shareholders as reported $ Add (deduct): Asset sales and provisions 7 ) 20 (9 ) Foreign exchange (gains) losses 3 (2
